DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
3, 6, and 16-18 have been cancelled; therefore, Claims 1, 2, 4, 5, 7-15, 19 and 20 are currently pending in application 16/588,870.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gasper et al. (US 2020/0210957 A1)
As per independent Claims 1, 13, and 19, Gasper discloses a computer implemented method (system, comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to) (See at least Figs.1-3 and Para 0059), comprising: 
providing a first machine learning model  (See at least Para 0043 and 0067) comprising:
a first plurality of embedding layers, wherein a first embedding layer, from the first plurality of embedding layers, is configured to generate a first embedding for a first set of features for a first entity, wherein embedding layers after the first embedding layer receive as input a concatenation of an input to the previous layer and an output of the previous layer, the last embedding layer generating a final embedding for the first set of features for the first entity (See at least Fig.6 and Para 0068-0079);  and
at least one first prediction layer configured to receive as input the final embedding for the set of features and generate an output that is a prediction (See at least Fig.6 and Para 0068-0079); 
training the first machine learning model using a training set with values for the first set of features (See at least Para 0043-0048, Para 0070, Para 0083, and Para 0090); and 
utilizing the trained first machine learning model to make a prediction based on input values for the set of features for the first entity (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099, Prediction equivalent to determined likelihood). 

As per Claim 2, Gasper discloses wherein utilizing the trained machine learning model to make a prediction further comprises: generating, by the machine learning model based on the first embedding and an additional input, a score that reflects a preference of the first entity for a second entity represented by the additional input (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).
As per Claim 4, Gasper discloses wherein training the machineAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/588,870Docket: 3080.M15US 1Filing Date: September 30, 2019Title: Entity Pyramid Embeddingslearning model comprises: updating parameters in the first plurality of embedding layers for generating the final embedding for the first set of features (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).
As per Claim 5, Gasper discloses wherein training the machine learning model comprises: updating , parameters in the at least one first prediction layer (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).  
As per Claim 7, Gasper discloses providing a second machine learning model comprising a second plurality of embedding layers for a second set of features for a second entity, and at least one second prediction layer; obtaining, utilizing the second machine learning model, a second final embedding; and utilizing the second final embedding as in input for the at least one second prediction layer (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).
As per Claim 8, Gasper discloses outputting a recommendation related to the first and second entities based on the score (See at least Para 0083-0088 and Para 0095-0099).
As per Claim 9, Gasper discloses wherein outputting the recommendation related to the first and second entities based on the score comprises: including a job represented by the second entity in a ranking of jobs that is outputted to a member represented by the first entity (See at least Pgs. 15-18).  
As per Claims 10, Gasper discloses configuring, based on respective cardinalities of the first set of features, dimensionalities of input embeddings for the first set of features (See at least Para 0083-0088 and Para 0095-0099).
As per Claim 11, Gasper discloses wherein the first set of features comprises at least one of: a skill; a company;  a title;  an educational attribute;  a seniority; or a function (See at least Para 0004-0005 and Para 0032).  
As per Claim 12, Gasper discloses wherein the first entity comprises at least one of: a member; a job; a company; or a content item  (See at least Para 0004-0005 and Para 0032).
As per Claim 14, Gasper discloses wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide a second machine learning model comprising a second plurality of embedding layers for a second set of features for a second entity, and at least one second prediction layer; obtain, utilizing the second machine learning model, a second final embedding; and utilize the second final embedding as in input for the at least one second prediction layer (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).
As per Claim 15, Gasper discloses wherein utilizing the trained machine learning model to make a prediction further comprises: generate, by the machine learning model based on the first embedding and an additional input, a score that reflects a preference of the first entity for the second entity; and output a recommendation related to the first and second entities based on the score (See at least Para 0004, 0014-0015, 0028, 0048, 0056, 0083-0088, and 0095-0099).
As per Claim 20, Gasper discloses training wherein the first entity is a member profile, the method further comprising: predicting, by the machine learning model, an outcome associated with the member and a job  (See at least Para 0004-0005 and Para 0032).

Response to Arguments
Applicant’s arguments filed on 6/23/2022, with respect to Claims 1, 2, 4, 5, 7-15, 19 and 20, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Grover et al. (US 20180173803 A1) – (See at least Figs.1-12 and corresponding description in Specification)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629